DEPARTMENT OF HEALTH AND HUMAN SERVICES
Departmental Appeals Board

Civil Remedies Division

In the Case o
Bernard Lerner, M.D., DATE: December 22, 1989

Petitioner,
“Ve Docket No. C-48

The Inspector General. DECISION CR 60

DECISION OF ADMINISTRATIVE LAW JUDGE

On July 1, 1988, the Inspector General (the I.G.)
notified Petitioner that he was being excluded from
participation in Medicare and State health care programs
for 15 years.’ The 1.G. told Petitioner that he was
being excluded as a result of his conviction in federal
court of a criminal offense related to the unlawful
manufacture, distribution, prescription, or dispensing of
a controlled substance. Petitioner was advised that
exclusion from participation in Medicare and Medicaid of
individuals or entities convicted of such an offense is
permitted by section 1128(b)(3) of the Social Security
Act. The I.G. stated that the 15-year exclusion imposed
and directed against Petitioner was based on factors
which included the fact that the sentence resulting from
Petitioner's criminal conviction included incarceration.

Petitioner requested a hearing, and the case was assigned
to me for a hearing and a decision. I held a hearing in
Chicago, Illinois on August 1, 1989. Based on the
evidence introduced at the hearing, and on applicable

1 “State health care program" is defined by
section 1128(h) of the Social Security Act to include any
State Plan approved under Title XIX of the Act (such as
Medicaid). I use the term "Medicaid" hereafter to
represent all State health care programs from which
Petitioner was excluded.
law, I conclude that the exclusion imposed and directed
against Petitioner is reasonable. Therefore, I am
entering a decision in this case sustaining the exclusion
imposed and directed against Petitioner.

ISSUE

The issue in this case is whether the exclusion imposed
and directed against Petitioner by the I.G. is
reasonable.

FINDINGS OF FACT AND CONCLUSIONS OF LAW

1. Petitioner is a physician who has specialized in
neurosurgery. Tr. at 157; I.G. Ex. 15/ 2, 5.

2. On April 10, 1987, Petitioner was charged in a 167
count indictment with knowingly, willfully and unlawfully
obtaining, possessing controlled substances, in violation
of 21 U.S.C. 841(a)(1) and 843(a) (3), and 21 C.F.R.
1306.04(a). I.G. Ex. 6.

3. Following a jury trial, on November 25, 1987,
Petitioner was convicted of 163 counts of the indictment.
I.G. Ex. 1.

4. Petitioner was convicted of possessing and
distributing Dilaudid in violation of 21 U.S.C. 841(a) (1)
and 843(a)(3), and 21 C.F.R.1306.04(a). I.G. Ex. 1;
6/3-1, 32-34, 36-40, 41-54, 56-93.

2 The parties' stipulations, exhibits, transcript
of the hearing, and the parties' briefs will be cited as
follows:

Stipulation Stip. (number)
I.G.'s Exhibit I.G. Ex. (number) / (page)
Petitioner's Exhibit P. Ex. (number) / (page)
Transcript Tr. at (page)

I.G.'s Posthearing Brief I.G.'s Brief at (page)

Petitioner's Posthearing P.'s Brief at (page)
Brief
-3-

5. Dilaudid is a Schedule II controlled substance.
21 C.F.R. 1308.12(c).

6. A Schedule II controlled substance is a drug that
meets the following criteria: (1) it has a high
potential for abuse; (2) it has a currently accepted
medical use in the United States or a currently accepted
medical use with severe restrictions; and (3) abuse of
the drug may lead to severe psychological or physical
dependence, 21 U.S.C. 812(b) (2).

7. Administration of Dilaudid may cause side effects,
including drowsiness and impaired judgment. I.G. Ex.
19/9; 32; Tr. at 287, 289.

8. Dilaudid has a very high potential for abuse. I.G.
Ex. 19/9.

9. Petitioner was convicted of possessing and
distributing biphetamine in violation of 21 U.S.C.
841(a)(1) and 21 C.F.R. 1306.04(a). I.G. Ex. 1; 6/94-95;
132-133.

10. Biphetamine is a Schedule III controlled substance.
I.G. Ex. 19/13; 21 C.F.R. 1308.13(b).

11. A Schedule III controlled substance is a drug which
meets the following criteria: (1) it has a potential for
abuse; (2) it has a currently accepted medical use in the
United States or a currently accepted medical use with
severe restrictions; and (3) abuse of the drug may lead
to limited physical or high psychological dependence.

21 U.S.C. 812(b) (3).

12. Petitioner was convicted of possessing and
distributing Quaaludes in violation of 21 U.S.C.
841(a)(1) and 21 C.F.R. 1306.04(a). I.G. Ex. 1;
6/146-147.

13. At the time Petitioner unlawfully possessed and
distributed Quaaludes, it was a Schedule II controlled
substance. I.G. Ex. 19/14.

14. Petitioner was convicted of possessing and
distributing Dolophine in violation of 21 U.S.C.
841(a)(1), and 21 C.F.R. 1306.04(a). I.G. Ex. 1;
6/146-169.

15. Dolophine is a Schedule II controlled substance.
21 C.F.R. 1308.12(c); I.G. Ex. 33/1191.
16. On January 14, 1988, Petitioner was sentenced to
three and one-half years incarceration and five years
probation to run consecutively to the prison sentence,
and to a special parole term of ten years. Stip. 3.

17. Between 1981 and 1986, Petitioner engaged in
criminal activity whereby he wrote prescriptions for
controlled substances to some patients who gave some of
these drugs back to him for his use. I.G. Ex. 6/1-2;
Tr. at 36, 172.

18. Between 1980 and 1987 Petitioner unlawfully used
Dilaudid, Dolophine, biphetamines and cocaine. Tr. at
247.

19. Between 1980 and 1987 Petitioner was addicted to
Dilaudid. Tr. at 172.

20. Petitioner continued to treat patients and perform
neurological surgeries while he suffered from the
physical and mental problems associated with his
addiction to drugs and his withdrawal from drug
addiction. Stip. 8; Tr. at 247-248.

21. Several of the individuals to whom Petitioner
prescribed controlled substances had received treatment
for drug addiction. I.G. 16/90; Tr. at 236, 263.

22. The individuals who had received treatment for drug
addiction and to whom Petitioner prescribed controlled
substances included a 15~year old female employed by
Petitioner as a receptionist. Tr. at 263.

23. Petitioner persisted in his unlawful conduct despite
warnings from investigative and regulatory agencies.
Tr. at 35, 50, 108, 303.

24. Petitioner did not seek treatment for his addiction
until after he had been indicted for criminal violations.
Tr. at 182.

25. Petitioner did not complete the drug rehabilitation
programs in which he enrolled. I.G. Ex. 35/25, 60-65,
74; Tr. at 184-185.

26. Petitioner was convicted of criminal offenses
relating to the unlawful manufacture, distribution,
prescription, or dispensing of controlled substances.
Findings 3-16.
27. The criminal offenses of which Petitioner was
convicted are criminal offenses as described in section
1128(b) (3) of the Social Security Act. Social Security
Act, section 1128(b) (3).

28. The Secretary of the Department of Health and Human
Services (the Secretary) has authority to impose and
direct an exclusion against Petitioner from participating
in Medicare and Medicaid, pursuant to section 1128(b) (3)
of the Social Security Act. Social Security Act, section
1128(b) (3).

29. The Secretary delegated to the I.G. the duty to
impose and direct exclusions pursuant to section 1128 of
the Social Security Act. 48 Fed. Reg. 21662 (May 13,
1983).

30. On July 1, 1988, the I.G. notified Petitioner that
he was being excluded from participation in the Medicare
and Medicaid programs as a result of his conviction of a
criminal offense related to the unlawful manufacture,
distribution, prescription, or dispensing of a controlled
substance. I.G. Ex. 4; Stip. 6.

31. Petitioner was notified that he was being excluded
pursuant to section 1128(b) (3) of the Social Security
Act. I.G. ex. 4.

32. The exclusion provisions of section 1128 of the
Social Security Act establish neither minimum nor maximun
exclusion terms in those circumstances where the I.G. has
discretion to impose and direct exclusions. Social
Security Act, section 1128(b) (1)-(14).

33. A remedial objective of section 1128 of the Social
Security Act is to protect program beneficiaries and
recipients by permitting the Secretary (or his delegate,
the I.G.) to impose and direct exclusions from partici-
pation in Medicare and Medicaid of those individuals who
demonstrate by their conduct that they cannot be trusted
to treat beneficiaries and recipients. Social Security
Act, section 1128.

34. An additional remedial objective of section 1128 of
the Social Security Act is to deter individuals from
engaging in conduct which jeopardizes the integrity of
federally-funded health care programs. Social Security
Act, section 1128.
35. Petitioner was convicted of many criminal
violations. Findings 3-16; see 42 C.F.R. 1001.125(b) (1).

36. Petitioner's actions endangered the health and
safety of individuals, including Petitioner's patients,
who obtained prescriptions for controlled substances
from Petitioner. Findings 3-16, 20~22; see 42 C.F.R.
1001.125(b) (2).

37. Petitioner's criminal activities were perpetrated
over a six-year period, a lengthy period of time.
Findings 3-19; see 42 C.F.R. 1001.125(b) (6).

38. As a result of his convictions, Petitioner was
sentenced to a lengthy period of incarceration, three and
one-half years. Finding 16; see 42 C.F.R.
1001.125(b) (5).

39. The seriousness of Petitioner's offenses is also
established by the fact that he was sentenced to serve
ten years special parole in addition to his incarcera-
tion. Finding 16; see 42 C.F.R. 1001.125(b) (5).

40. Petitioner did not prove a community need for his
services as a neurological surgeon which establishes that
the exclusion imposed against him is unreasonable. See
Tr. at 227-229.

41. Even if Petitioner proved a community need for his
services as a neurological surgeon, that would not
establish that the exclusion imposed against him is
unreasonable.

42. Petitioner did not prove that his early release
from incarceration establishes that the exclusion
imposed against him is unreasonable. See Tr. at
157-158.

43. Petitioner did not prove that his age establishes
that the exclusion imposed against him is unreasonable.
See Tr. at 227.

44. Petitioner did not prove that his current drug-free
status or his acknowledgement of responsibility for his
addiction establishes that the exclusion imposed against
him is unreasonable. See Tr. at 120, 161-162, 236.

45. Petitioner did not prove that his involvement in
drug education and rehabilitation programs establishes
that the exclusion imposed against him is unreasonable.
See Tr. at 187-188, 208-209.

46. Petitioner did not establish that, in light of
mitigating factors, the exclusion imposed against him
is unreasonable. Findings 42-47.

47. The 15-year exclusion against Petitioner
participating in Medicare or Medicaid is reasonable.
Findings 40-46; Social Security Act, section 1128(b) (3);
see 42 C.F.R. 1001.125(b) (1)-(7)7 42 C.F.R. 1001.128.

ANALYSIS

The parties do not dispute that Petitioner was

convicted of criminal offenses relating to the unlawful
distribution, prescription, or dispensing of controlled
substances. The I.G. has authority under section

1128(b) (3) of the Social Security Act to impose and
direct an exclusion against Petitioner from participating
in the Medicare and Medicaid programs. The only
contested issue in this case is the reasonableness of the
15~year exclusion which the I.G. imposed and directed
against Petitioner.

The I.G. contends that the lengthy exclusion imposed

and directed against Petitioner is reasonable, when
considered in the context of the evidence and the purpose
of the exclusion law. The I.G. argues that Petitioner
was convicted of very serious criminal offenses
perpetrated over a period of several years. According to
the I.G., Petitioner's conduct was not only unlawful, but
it endangered the health and well-being of others,
including the patients whom Petitioner treated. The I.G.
argues that a lengthy exclusion is necessary to protect
Medicare recipients and Medicaid beneficiaries from the
possibility that Petitioner might again jeopardize their
well-being by abusing controlled substances.

Petitioner acknowledges his unlawful conduct, but
contends that there is little likelihood that it will
recur. He asserts that there exists a need in his
community for his special medical skills and that
restoring his participant status will serve to meet that
need. Petitioner argues that, because there is little
likelihood that he will again engage in the conduct for
which he was convicted, a lengthy exclusion is
unnecessarily punitive.
The exclusion law was enacted by Congress to protect the
integrity of the Medicare and Medicaid programs. Among
other things, the law was designed to protect program
recipients and beneficiaries from individuals who had
demonstrated by their behavior that they posed a threat
to the well-being and safety of recipients and
beneficiaries.

There are two ways that exclusions imposed and directed
pursuant to this law advance this remedial purpose.
First, the law protects recipients and beneficiaries from
untrustworthy providers until such time as these
providers demonstrate that they can be trusted to treat
program recipients and beneficiaries. Second, exclusions
serve as examples to deter providers of items or services
from engaging in conduct which threatens the well-being
and safety of recipients and beneficiaries. See House
Rep. No. 95-393, Part II, 95th Cong., 1st Sess.,
reprinted in 1977 U.S. Code Cong & Admin. News, 3072.

An exclusion imposed and directed pursuant to section
1128 will likely have an adverse financial impact on the
person against whom the exclusion is imposed. However,
the law places the well-being and safety of recipients
and beneficiaries ahead of the pecuniary interests of
providers. Thus, in determining the reasonableness of an
exclusion, the primary consideration must be the degree
to which the exclusion serves the law's remedial
objectives. An exclusion is not punitive if it does
reasonably serve these objectives, even if it has a
severe adverse impact on the person against whom it is
imposed.

In order to decide whether an exclusion is reasonable in
a particular case, I must judge the exclusion in light of
the evidence of the case and the intent of the exclusion
law. The purpose of the hearing is not to determine how
accurately the I.G. applied the law to the facts before
him, but whether, based on all relevant evidence, the
exclusion comports with the legislative purpose.

The hearing is, by law, de novo. Social Security Act,
section 205(b). Evidence which is relevant to the
reasonableness of an exclusion will be admitted in a
hearing on an exclusion even if that evidence was not
available to the I.G. at the time the I.G. made his
exclusion determination. I permitted the parties to this
case to offer evidence as to the reasonableness of the
exclusion which was not available to the I.G. at the time
he made his exclusion determination. For example, I
admitted evidence from Petitioner pertaining to his
efforts at rehabilitation while incarcerated in federal
prison.

An exclusion will be held to be reasonable where, given
the evidence of the case, it is shown to fairly comport
with legislative intent. "The word ‘reasonable' conveys
the meaning that... [the I.G.] is required at the
hearing only to show that the length of the...
[exclusion] determined . . . was not extreme or

excessive." (Emphasis added). 48 Fed. Reg. 3744 (Jan.
27, 1983). However, should I determine that an exclusion

is unreasonable, I have authority to modify the
exclusion, based on the law and the evidence. Social
Security Act, section 205(b).

The Secretary has adopted regulations to be applied in
exclusion cases. The regulations specifically apply only
to exclusions for "program-related" offenses (convictions
for criminal offenses related to Medicare and Medicaid).
However, they do express the Secretary's policy for
evaluating cases where permissive exclusions may be
appropriate. Thus, the regulations are instructive as
broad guidelines for determining the appropriate length
of exclusions in cases where the Secretary has authority
to exclude individuals and entities. The regulations
require the I.G. in determining exclusions to consider
factors related to the seriousness and program impact of
the offense and to balance those factors against any
mitigating factors that may exist. 42 C.F.R.

1001.125(b) (1)~(7).

I conclude that the 15-year exclusion imposed against
Petitioner is entirely consistent with the exclusion
law's remedial purpose. My conclusion is grounded on the
very serious crimes Petitioner committed and the jeopardy
in which Petitioner's unlawful conduct placed his
patients. I find that the danger of harm to patients is
so great, should Petitioner resume his previous behavior,
that a lengthy exclusion is justified to insure that
program recipients and beneficiaries are protected from
even a slight possibility that they will be exposed to
such danger. I also conclude that a lengthy exclusion
may have the additional benefit of deterring other
providers of services from engaging in the conduct
engaged in by Petitioner.

The evidence establishes a pattern of many criminal
violations by Petitioner over a long period of time.
See 42 C.F.R. 1001.125(b) (1). The seriousness of
~10 =

Petitioner's violations is in some measure reflected
in the sentence imposed on him. See 42 C.F.R.
1001.125(b) (5). The evidence also establishes that
Petitioner's conduct jeopardized the safety of his
patients. See 42 C.F.R. 1001.125(b) (2).

For years, Petitioner was addicted to Dilaudid, and he
abused other medications. Findings 4-17. In order to
support his addiction, Petitioner engaged in a scheme
whereby he prescribed Dilaudid and other controlled
substances to patients who were also addicted to these
drugs. These patients then gave back to Petitioner a
portion of the drugs they obtained from him. Finding 17.

Among the people whom Petitioner enlisted in his scheme
were patients who had histories of substance abuse and
treatment for drug addiction. Rather than treat these
patients, Petitioner abetted and encouraged their
addiction in order to supply his own needs. The persons
whom Petitioner used as fronts for the purpose of
obtaining drugs included a child, aged 15 years.

Moreover, Petitioner rendered treatment, including
performing neurological surgery, while addicted to
Dilaudid. He did so despite the potential side effects
of this drug, which include drowsiness and impaired
judgment. Finding 20.

The record establishes that on several occasions prior
to being indicted, Petitioner was investigated for his
pattern of prescribing large quantities of controlled
substances and warned by investigating authorities that
his conduct was questionable. These warnings failed to
deter Petitioner. It was only after Petitioner was
indicted and faced the possibility of incarceration that
he sought treatment for his addiction. Even then,
Petitioner failed to complete the programs he enrolled
in. Findings 23-25.

The inescapable inference that this evidence creates is
that Petitioner is an individual who is highly
susceptible to the temptations posed by addictive drugs.
He is a person who has engaged in destructive and self-
destructive behavior in spite of his education and his
knowledge of the medical risks and dangers posed by his
conduct. Most disturbing, the record supports the
conclusion that Petitioner is an individual who can
consciously place gratification of his needs above the
well-being of those he has sworn to treat and to protect.
-i1l1-

Petitioner's argument that the exclusion is unreasonable
is essentially premised on his contention that he has
learned his lesson and that he is therefore not about to
repeat his misconduct. He asserts that in light of his
rehabilitation, the very long exclusion imposed against
him is punitive.

The evidence does show that Petitioner has made some
recent efforts to rehabilitate himself. For example,
while incarcerated, Petitiorier instructed fellow inmates
on the dangers of drug addiction. Tr. at 187-188,
208-209. Petitioner has remained drug-free since his
conviction. However, I conclude that the 15-year
exclusion imposed against Petitioner is nonetheless
reasonable. See 42 C.F.R. 1001.125(b) (4).

I do not accept Petitioner's argument that the exclusion
is unreasonable in light of his efforts at rehabilita-
tion. Petitioner has not established to my satisfaction
that he will not relapse, if again exposed to the
temptation presented by unlawful drugs. The evidence in
this case documents a long history of substance abuse by
Petitioner, and a stubborn refusal by him to do anything
about his condition. The record also documents efforts
by Petitioner to cover up the dimensions of his addiction
and his involvement of his patients in his scheme to
obtain drugs .? His rehabilitation, so far, has been
accomplished in environments of confinement (including
federal prison) where his access to unlawful substances
has been restricted, and where he has been subjected to
strict scrutiny. The opportunities for relapse will
multiply if and when Petitioner returns to his former
profession.

Furthermore, the potential dangers to Petitioner's future
patients are enormous should Petitioner relapse. Given
this, a substantial margin of safety must be built into
any exclusion imposed against Petitioner. A 15-year
exclusion does not appear to be unreasonable in view of
the damage that Petitioner could cause to recipients and
beneficiaries should he resume his past conduct.

3 The judge who sentenced Petitioner to
incarceration found that Petitioner had perjured himself
as a witness in his criminal trial and characterized
elements of Petitioner's testimony as "blatant lies."
I.G. Ex. 14/38-39.
-12-

Petitioner argues that the exclusion imposed against
him is unreasonable in view of the asserted need for
neurological surgeons in his community. Petitioner's
evidence as to need consists largely of his uncorrob-
orated assertion that a need exists. More important,
even if a need for surgeons of Petitioner's specialty
does exist, that need is for surgeons who are not
addicted to controlled substances. In this case, the
loss to recipients and beneficiaries of Petitioner's
talents and skills is more than compensated for by the
protection to the safety of recipients and beneficiaries
which results from excluding Petitioner.

I am not persuaded by Petitioner's assertion that, in
light of his age (46), a 15-year exclusion is
unreasonable. As is noted supra, an exclusion will be
upheld as reasonable, even where it has an adverse effect
on the excluded party, if there is a legitimate need for
the exclusion in order to protect the integrity of the
Medicare and Medicaid programs.

Both parties compared this case to my decision in the
case of Leonard N. Schwartz, R.Ph., v. The Inspector
General, DAB Docket No. C-62 (1989). In Schwartz, I
upheld an eight-year exclusion for a pharmacist convicted
of two counts of knowingly and intentionally omitting
material information from required records in dispensing
controlled substances, a violation of 21 U.S.c.
843(a) (4) (A). I held in Schwartz (p. 13), that an eight-
year exclusion is justified where an individual
participated in numerous unlawful transactions of a
controlled substance, after having succumbed to personal
and psychological pressures, and where the individual's
conduct endangered the health and safety of others.

Both parties argued the comparisons between this case and
Schwartz. The I.G. stressed the many ways in which the
circumstances here justify a lengthier exclusion than
Schwartz; Petitioner relied principally on his assertion
that he was driven by his addiction and did not profit
from his wrongdoing, whereas the petitioner in Schwartz
did profit.

I conclude that the comparison with Schwartz amply
justifies the greater 15 year exclusion in this case.

The petitioner in Schwartz was convicted on two counts of
omitting required information in connection with the
distribution of controlled substances; Petitioner here on
163 counts of illegally distributing controlled
substances. The offenses in Schwartz were committed over
-13-

a period of 17 months; here, over a period of six to
seven years. The petitioner in Schwartz was sentenced to
18 months prison; Petitioner here was sentenced to 3.5
years. Both endangered the lives of others by making
controlled substances available in an unlawful manner; in
addition Petitioner here risked the lives of patients on
whom he performed operations while he was under the
influence of controlled substances, ignored warnings by
governmental agencies that he should discontinue the
activities of which he was later convicted, and perjured
himself when questioned by authorities about his
activities.

Petitioner attempted to distinguish Schwartz by
contending that the petitioner there profited from his
illegal activities, whereas Petitioner was driven by his
addiction and not profit. The I.G. argues that
Petitioner did profit because had he not been able to
obtain these substances in the illegal manner which he
did (i.e., by having patients give him a share of their
prescriptions), he would have had to pay for them
himself, at considerable expense. I find that Petitioner
did "profit" to the extent described by the I.G. Also, I
conclude that even if Petitioner did not "profit" per se,
the fact that he was driven by his addiction instead of a
desire for profit makes him less, not more, trustworthy.
Thus, even Petitioner's alleged distinction supports a
lengthier exclusion.

The exclusion imposed in this case may have the ancillary
benefit of deterring other individuals from engaging in
the conduct Petitioner engaged in. It should send a
message that individuals who engage in this kind of
behavior can expect to incur substantial exclusions from
participation in Medicare and Medicaid.
-14-

CONCLUSION

Based on the evidence in this case and the law, I
conclude that the 15-year exclusion imposed against
Petitioner from participating in the Medicare and
Medicaid programs is reasonable. Therefore, I sustain
the exclusion imposed against Petitioner, and I enter a
decision in favor of the I.G.

/s/

Steven T. Kessel
Administrative Law Judge
